PER CURIAM.
Each of the two appellants brought an action in the trial court. Both actions grew out of the same factual basis and were consolidated for trial. The appeals fr.om the judgments entered in each of the consolidated actions have also been consolidated.
In each case, the plaintiffs dismissed two defendants through general releases. The remaining two defendants then entered an amended answer pleading the general releases, thereafter moving for a summary judgment on the basis of the releases. No affidavits or other motions were filed and the trial court entered a summary judgment for the defendants. Therefore, the simple legal question presented was whether the remaining defendants were entitled to a summary judgment pursuant to the general releases.
We hold that the summary judgment was proper under the following holdings: Hurt v. Leatherby Insurance Company, 354 So.2d 918 (Fla.4th DCA 1978); Weatherford v. Ryder Truck Rental and Leasing, Inc., 344 So.2d 937 (Fla.3d DCA 1977); Dean v. Bennett M. Lifter, Inc., 336 So.2d 393 (Fla.3d DCA 1976); and Hester v. Gatlin, 332 So.2d 660 (Fla.2d DCA 1976). But see the holding in Alexander v. Kirkham, 365 So.2d 1038 (Fla.3d DCA 1978), which was appealed upon a somewhat different legal posture.
Affirmed.